department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i on tax years contact person contact number identification_number form required to be filed employer_identification_number number release date date date uniform issue list dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 as an organization described in code sec_501 we made this determination for the following reason s you have failed to establish that you will be operated exclusively for purposes as described in sec_501 of the code your proposed operations will further private interests including the interests of home seller because they are designed to facilitate the sales of homes your primary purpose consists of carrying on an unrelated_trade_or_business more than an insubstantial part of your proposed activities will further a substantial nonexempt purpose finally your description of your proposed operations which has been inconsistent and which has consisted of vague representations and generalizations is insufficient to establish that you will operate exclusively for purposes described in sec_501 of the code because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely informa t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c fax number contact person contact number identification_number uniform issue list employer_identification_number date legend m state date dear ------------- under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you are a state nonprofit corporation formed on date your articles of incorporation state that you are organized to operate exclusively for charitable educational and scientific purposes your bylaws state that your purposes are to we have considered your application_for recognition of exemption from federal_income_tax provide down payment assistance to persons purchasing a home and who qualify for loans in accordance with hud guidelines provide education and related materials directly to persons who are purchasing homes and distribute information and materials to persons who are purchasing homes in your letter of date you stated that you are not involved in the direct your form_1023 application provides that you will be engaged in the following activities providing gifts of grants to people who qualify for homes priced within hud guidelines comprising of your time and soliciting contributions by builders and home owners to participate in your down payment assistance program which will comprise of your time in your letter of date you stated that you are committed to creating home ownership opportunities for low to middle income families and will utilize a comprehensive communication strategy of home buying seminars presentations direct mail newspapers paid advertisements and public service announcements to market your down payment assistance program you will also offer seminars to the general_public realtors and other professionals on the benefits of your program and the resources available to qualified buyers solicitation of buyers or sellers instead you will focus on educating realtors lawyers accountants and other advisors on the benefits of the program and to market your program you state that these professionals will assist buyers and sellers to determine if your program is advantageous for their respective transactions your most current seller brochure describes how your program will assist a seller in decreasing sales time increasing the buying pool and over all achieve the maximum sales_price for their home by not having to reduce the sales_price of their home similarly your most current realtor brochure describes how your program will help a realtor grow their business by increasing sales you also indicated that you will not be involved in any aspect of the home sale except for the provision of down payment assistance which will consist of providing the agreement forms to participants archiving documents used in the transactions transferring funds to lender at closing contracting with sellers and negotiating the home sales will be the responsibility of the other professionals in addition you will be involved in limited follow-up services and you will provide documentation of your nonprofit status to entities that provide gifts to you provide buyers up to of a home’s sale price as down payment assistance to very low- income low-income and moderate-income households in your letter of date you stated that you do not have any restrictions or limitations on who may apply to your organization for assistance except that all grantees must not exceed of the hud established median income and the buyer must qualify for a mortgage loan that allows gift assistance after several discussions with your representatives you modified this aspect of your program and stated in your letter of date that you will limit participation to only those applicants that meet the hud criteria for low and very-low income and will not include those that fall within the median income levels screen an applicant’s ability to pay the mortgage and other costs associated with homeownership you will rely on participating mortgagors to financially qualify potential recipients you state that such activity is the responsibility and at the sole discretion of the lender or local_government agencies applications of potential recipients are forwarded to you by the participating mortgagors in your letter of date you state that services such as home inspections are outsourced to an independent company and reported to the lender and realtor similarly you state that home warranties are the responsibility of the realtor your policy for applicant assistance submitted with your application states that you will in your letters of date and date you stated that you do not you state that you will provide assistance regardless of contributions received from your amended down payment assistance application form submitted with your letter of date is a one-page form that requests a prospective buyer to provide information about current employment whether down payment assistance funds have been received before and name and address of seller lender closing agent etc you state that you request that the lender complete a verification form which asks the lender to verify the information provided on the down payment assistance application form your designated agent will review all materials and verify that the information is correct you represented in your letter of date that you will then have a designated committee review the information and make funding available on a first come first serve basis but only after an independent appraisal has been performed and is found to be acceptable by the lending institution and yourself you stated that a home inspection is outsourced to an independent company but you could have an experienced employee walk through with the independent inspector prior to approval interested persons since any gift is based on availability of funds and whether the individual qualifies under the income restrictions however financial documents submitted with your letter of date indicate that your primary source of funding will be seller or related_party contributions you ask all participating sellers to sign the participating seller agreement and contribute less a flat fee of dollar_figure service fee of the home’s sales_price as a contribution at closing in your letter of date you state that by signing the participating seller agreement a seller registers their property with you you further state that registration provides a more expansive market of buyers for the home and identifies seller as a participant in your program the amount requested represents the amount that lenders have determined as the amount needed to qualify for a traditional loan you modified your participating seller agreement to indicate that a seller’s contribution is voluntary and not contingent on the sale of the home however your current participating seller’s agreement continues to provide that the seller is not required to make the contribution or pay the service fee if the buyer fails to close or if the buyer is not using your down payment assistance program to purchase a home the participating seller agreement further provides that the service fee and any other contribution by the seller will be returned to the seller without_recourse should the buyer not close on the transaction provided to a buyer no funds are returned to the seller since seller contributions are used for gift assistance on future transactions the participating seller agreement includes a caveat that states that the funds contributed by a particular seller will not be gifted to the buyer of his her property the participating seller agreement also states that the service fee is a fee for services and may be treated for income_tax reporting purposes by the seller as a a cost of sale of a property b a charitable_contribution of the amount of the amount exceeding any actual value the seller may have received or c a combination of the two you state that your endowment of corporate philanthropic and other public or private organizations will enable you to provide funding of up to of a home’s purchase_price for qualified buyers you state that under your program a seller’s contribution is not tied to or associated with your gift to the buyer as such you state that you will provide down payment you state that contributions are not paid in exchange for services in your letter of march you further state that if a seller contributes more than the down payment assistance you represent that your endowment fund will also be used for homeowner education and assistance even if a seller provides a contribution that is less than the gift to the buyer since you will use your endowment to fund the down payment however you currently do not have a funded endowment although you state that you hope to be sustained by corporate and private contributions in your form_1023 application you indicated that your largest source of financial support will be donations from builders and sellers of homes in your letter of date you stated that you will also be soliciting donations from corporations and real_estate professionals in your letter of date you stated that your board members will individually approach lending corporations charitable endowment funds philanthropists and other private and public funding resources to establish the endowment fund in your letter of date you described your charitable solicitation program as including the provision of seminars for corporations government agencies foundations and individuals on the housing trends and the economic impact of home ownership your donors will be advised quarterly on financial status and the opportunities created by down payment assistance including persons benefiting from your program however your current financial statements and projected budget show that your primary source of funding will be from sellers’ voluntary contributions and service fees with a very limited amount projected to be received through charitable solicitations and expended on fundraising follow-up services in your application form_1023 and your letters of date date and date you stated that you will not independently sponsor homeowner education seminars but will be an active_participant in seminars by partnering with community organizations that provide homeowner education to the general_public however as noted above you will be presenting seminars to realtors mortgage lenders and other third parties on how your down payment assistance program operates and the benefits offered by your program consist of providing each gift recipient with a guide for successful ownership program which includes an information kit entitled what every homeowner needs to know this kit will include information on the basics of home maintenance budgeting energy efficiency insurance and how to access private and government resources in your letter of date you described your education program as being group one-on-one and on-line you state that you have a goal of providing training within days after closing and plan to make continued training available to gift recipients you further stated that some of your staff will conduct the education program and that it will be the responsibility of the staff member to determine if the participant has completed the education program you will send out to gift recipients you indicated that you will send each recipient a questionnaire at various time intervals of and months in your letter of date you indicated that you will provide a 6-month follow-up with each homeowner using your follow- up questionnaire you further stated that you will review responses and provide assistance such as referrals via telephone calls to homeowners finally you represented that in addition to the questionnaire you intend to provide each homeowner with a fact sheet of resources and numbers to assist them with any problems in your letter of date you submitted a follow-up service questionnaire that in your letter of date you stated that your homeowner education program will the manner in which you operate is referred to as seller-funded downpayment in summary as provided in your letter of date you modified your down payment assistance program and related activities as follows your program will provide up to of a home’s sales_price as down payment assistance only to low or very-low income participants in order to ensure that only low or very-low persons participate in your program you will conduct an independent review of application materials you will base selection on whether funding is available whether the participant falls within the low or very-low income levels and the vote of the independent committee your independent committee will be composed of those trained and educated with the system policies and procedures set forth approval of applications will not be based on the identity of or whether a contribution has been made by the seller or other party involved in the sale of the home the sales_price will be negotiated by the buyer and seller but an independent appraisal must be approved by the lender and reviewed by you before any funds are released your participating seller agreement provides that you ask sellers to make a voluntary contribution of of the home’s sales_price including a service fee of this contribution will go into the endowment fund a pre- existing pool of to be used for the regular operation of the company ie down payment assistance the service fee will be used to sustain the operations of the company in addition you state that the seller’s voluntary contribution is not contingent on the sale of the home however the seller is not required to make the contribution or pay the service fee if the buyer fails to close or if a buyer not using your program purchases the house your current and projected financials show that your primary source of funding will be from sellers and other parties related to the sales of homes assistance in the final report an examination of downpayment gift programs administered by non-profit organizations commissioned by office of housing and urban development hud contract no c-opc-22550 m0001 date the report concludes that seller-funded downpayment assistance for mortgage downpayments has led to underwriting problems that require immediate attention furthermore the report concludes that the effective costs of homeownership are increased even more by the processing fees charged by the seller-funded downpayment assistance providers which get passed through to borrowers in higher property prices a copy of the report is enclosed with this determination_letter applicable law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the income_tax regulations provides that an organization sec_1_501_c_3_-1 of the regulations provides that an organization is not sec_1_501_c_3_-1 of the regulations provides in part that the term sec_1_501_c_3_-1 of the regulations defines the term charitable as used in in easter house v u s cl_ct aff’d 846_f2d_78 fed cir cert sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff’s adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization’s graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by in 92_tc_1053 the court held that in 71_tc_202 the court held an organization in 283_fsupp2d_58 d d c the court relied on stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner that marketed handicrafts made by disadvantaged artisans through museums and other non- profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional materials eg advertising and the extent to which the organization receives charitable donations and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate situation describes an organization formed to alleviate a shortage of housing for situation describes an organization formed to formulate plans for the renewal and occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization’s program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest rationale and conclusion we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable education or other exempt purposes among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1 c - c of the regulations your information indicates that your primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 d of the regulations however you do not conduct your down payment assistance program in a manner that establishes that your primary purpose is to address the needs of low- income grantees by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low based on the information you provided in your application and supporting documentation charitable purposes include relief of the poor and distressed see sec_1 c - only an insubstantial portion of the activity of an exempt_organization may further a you have not demonstrated that your down payment assistance program exclusively you rely on an independent inspector’s evaluation and do not primarily consider those serves any other exempt_purpose such as combating community deterioration and lessening racial tensions for example you have not shown that your program is designed to attract a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and your information indicates that you do not limit your assistance to certain geographic areas or target those areas experiencing deterioration or racial tensions arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code see revrul_70_585 situation applications for assistance for homes that meet your particular standards for habitability you also do not engage in any substantive review of the financial health of applicants to ensure that they will be able to afford to maintain the house over time instead you rely solely on the mortgage_lender insurance agency home inspector or other third party to conduct such review while you indicate that you require completion of an education program and offer literature after the closing you do not provide oversight or conduct any other activity to ensure that buyers are purchasing properties that are safe decent sanitary and affordable this distinguishes your situation from that described in revrul_67_138 nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate a business that provides services to home sellers for which you charge a market rate fee for example your information and literature explains how the seller and agent will benefit from your program as sellers will decrease sales time increase the buying pool and overall achieve the maximum sales_price for their home by not having to reduce the sales_price this type of approach helps to demonstrate that your primary purpose consists of maximizing the fees you derive from facilitating sales of real_property in this respect you are similar to an organization which was denied exemption because it operated a conference center for a commercial purpose see airlie foundation inc v u s a f t r 2d ria d d c likewise operating a trade_or_business of facilitating home sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose another indication of your substantial nonexempt purpose is your lack of public support although you discuss establishing an endowment fund from general contributions almost all of your revenue comes from the sellers’ you serve other fundraising efforts appear directed primarily toward lenders builders and real_estate companies that your primary activity is to promote and to further your private business interests is reflected in the financing structure of your down payment assistance program a review of your financial documents shows that your primary source of support is from sellers’ fees and contributions and businesses which may benefit from the homes sold to the buyers who receive your assistance in this respect you are similar to the organization described in easter house supra which derived most of its support your grant making procedures indicate that seller gift funds are only provided if a seller has even though your program is directed to exclusively low-income individuals your reliance from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization’s exempt_purpose because they were designed to make a profit facilitating home sales like running an adoption service is not an inherently charitable activity and receiving support primarily from fees charged to home sellers is indicative of your commercial purpose entirely on home sellers or other real-estate related businesses that stand to benefit from the transactions to finance your down payment assistance activities demonstrates that you are operated for the purpose of benefiting private parties paid a processing fee or has made a contribution to you in fact while you call the funds you will receive from the sellers voluntary contributions these transactions are not contributions because they will not proceed from detached and disinterested generosity 363_us_278 your characterization of these transactions as contributions ignores the business realities surrounding the payments the sellers will make the payments to you and indirectly to the homebuyer to facilitate the sale of their homes in fact the documents you provided state or lead home sellers to believe that these payments are deductible as charitable_contributions and may contribute to tax_avoidance upon the closing of the sale the sellers contribution to you is returned to seller as part of the proceeds the seller receives from the sale of the home these voluntary contributions are more appropriately characterized as fees received in exchange for the sale of a service your information indicates that your grant making staff is able to take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested the fact that the payment requested from the home seller is the exact amount traditionally needed to qualify for a loan that you will anticipate receiving a payment from the home seller corresponding to the amount of a down payment assistance in most transactions and that seller payments are contingent on the sale of a particular property indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of your operations in this respect you are like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially similar to american campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest based on the facts and information submitted you are not operated exclusively for exempt purposes your proposed operations further a substantial nonexempt business_purpose and will further the private interests of home sellers and other private parties therefore you are not described in sec_501 of the code c of the code and you must file federal_income_tax returns accordingly you do not qualify for exemption as an organization described in section contributions to you are not deductible under sec_170 of the code if you do not protest this ruling in a timely manner it will be considered by the internal you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice shown below of this letter if you fax your reply please contact the person whose name and number are shown in the heading of this letter to confirm that your fax was received shown in the letter attached to notice you do not need to take any further action internal_revenue_service te_ge exempt_organizations se t eo ra t attn mary jo salin sec_1111 constitution ave n w pe-3p3 washington d c if it is convenient you may also fax your reply using the fax number shown in the heading in the event this ruling becomes final it will be made available for public inspection under if you do not intend to protest this ruling and if you agree with our proposed deletions as if you decide to protest this ruling your protest statement should be sent to the address if you have any questions please contact the person whose name and telephone number sincerely are shown in the heading of this letter enclosure s notice an examination of downpayment gift programs administered by non-profit organizations hud contract no lois g lerner director exempt_organizations rulings agreements
